Order entered January 15, 2020




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-01023-CV

                              MICHELLE HERCZEG, Appellant

                                                 V.

                             CITY OF DALLAS, TEXAS, Appellee

                       On Appeal from the 191st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. C-16-16429

                                             ORDER
       This appeal challenges the trial court’s July 30, 2019 order on the City of Dallas’s plea to

the jurisdiction. The order lists thirty claims asserted by appellant and specifically grants the

plea as to twenty-nine of the claims. As to the thirtieth claim, the order reads as follows:

              GRANTED/DENIED as to Plaintiff’s disparate treatment gender
       discrimination claim based on Plaintiff’s reassignment from first watch at the
       Crime Reduction Team (“CRT”) to third watch at the Fusion Center (“Fusion”)
       and the corresponding change in shift differential pay.

The order concludes with the following language:

              It is accordingly ORDERED, ADJUDGED, and DECREED that the
       preceding claims as to which the City’s Plea has been granted are DISMISSED
       WITH PREJUDICE as to their refiling.

           The preceding claims as to which the City’s Plea has been denied are
       ALLOWED TO GO FORWARD.
       The appeal was filed as a regular appeal on August 23, 2019, twenty-four days after the

order was signed, but, in a “suggestion of uncertain appellate jurisdiction,” the City asserts the

appeal is accelerated and requires an extension motion reasonably explaining why the notice of

appeal was not filed within twenty days of the order. See TEX. R. APP. P. 26.1(b) (requiring

accelerated appeals be filed within twenty days of signing of order); 26.3 (allowing fifteen-day

extension to file notice of appeal provided extension motion is filed). The City reasons the order

on the plea, having failed to address one of appellant’s claims, is, on its face, interlocutory. See

Young v. BellaPalma, L.L.C., 566 S.W.3d 829, 833 (Tex. App.—Houston [14th Dist.] 2018, pet.

filed) (“A judgment that does not actually dispose of all parties and claims is interlocutory[.]”);

see also TEX. CIV. PRAC. & REM. CODE ANN. § 51.014(a)(8) (allowing appeal from interlocutory

order granting governmental unit’s plea to jurisdiction); TEX. R. APP. P. 28.1(a) (providing that

appeals from interlocutory orders are accelerated).

       We construed the City’s “suggestion of uncertain appellate jurisdiction” as a motion to

dismiss and directed appellant to file a response. In her response, appellant argues the trial court

intended the order to be final and her notice of appeal was timely filed as a regular appeal.

       The order here is conflicting. On the one hand, it appears to be interlocutory because it

fails to rule on the plea as to one of appellant’s claims. On the other hand, it appears final in that

it strikes through the language stating that the “claims as to which the City’s plea has been

denied” may proceed.

       When, as here, an order’s finality is not “clear and unequivocal,” a reviewing court must

examine the record to determine whether the trial court intended the order to be final. See In re

R.R.K., No. 18-0273, 2019 WL 6825953, at *3 (Tex. Dec. 13, 2019). The record here reflects

the trial court heard the plea on February 8, 2019 and took the matter under advisement. The
record further reflects a hearing scheduled July 10, 2019 was canceled. An email from the trial

court clerk to the parties, attached as an exhibit to appellant’s response, explains the hearing was

canceled because the City’s plea had been granted. See Jones v. Griege, 803 S.W.2d 486, 488

(Tex. App.—Dallas 1991, no writ) (noting appellate courts may consider matters outside record

to determine its jurisdiction). Further, the docket sheet included in the clerk’s record states the

case is closed and notes the jury trial set October 21, 2019 was canceled because the case was

closed.

          On the facts before us, we agree with appellant that the trial court intended the order to be

final. See In re R.R.K., 2019 WL 6825953, *6 (concluding, in part, that trial court did not intend

memorandum ruling to be final where record showed that after trial court issued its

memorandum, parties entered into rule 11 agreement in anticipation of final order being drafted,

parties exchanged draft orders and later moved to enter order conforming with memorandum,

and trial court held hearing on motions for entry). Because the order is final, appellant’s notice

of appeal, filed within twenty-four days of the order, was timely. See TEX. R. APP. P. 26.1.

Accordingly, we DENY the City’s motion.

          We ORDER appellant to file her opening brief no later than February 14, 2020.




                                                        /s/     KEN MOLBERG
                                                                JUSTICE